Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 1 of 13 Page ID #:58
  1
  2
  3
  4
  5
  6
                           UNITED STATES DISTRICT COURT
  7                       CENTRAL DISTRICT OF CALIFORNIA
  8
       JAMES RUTHERFORD                          Case No:
  9                                              5:19−cv−02324−JGB−SP
                      Plaintiff(s),
  10
              v.
                                                 CIVIL TRIAL SCHEDULING
  11 WASHINGTON FUND V, LLC , et al.             ORDER
  12                                             Last Day to Stipulate or File a Motion
                                                 to Amend Pleadings or Add New
  13                                             Parties: 7/6/2020
                     Defendant(s).
  14                                             Deadline for Initial Designation of
                                                 Expert Witnesses: 9/07/2020
  15
                                                 Deadline for Designation of Rebuttal
  16                                             Expert Witnesses: 9/21/2020
  17                                             All Discovery Cut−Off (including
                                                 hearing of discovery motions):
  18                                             10/5/2020
  19                                             Dispositive Motion Hearing Cut−Off:
  20                                             12/14/2020 at 9:00 AM

  21                                             Last day to Conduct Settlement
                                                 Conference: 11/2/2020
  22
                                                 Final Pre−Trial Conference: 1/25/2021
  23                                             at 11:00 AM

  24                                             Jury Trial: 2/9/2021 at 09:00 AM

  25                                             Trial Estimate: 4 Day(s)

  26          This case is set for trial before the Honorable Jesus G. Bernal, Courtroom 1,
  27    United States District Court, 3470 Twelfth Street, 2nd Floor, Riverside, California.
  28    \\\

                                               −1−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 2 of 13 Page ID #:59
  1
                                            Motions
  2
  3          Judge Bernal hears motions in civil cases on Mondays at 9:00 a.m. The cut−off
  4    date for hearing motions is the last day on which motions will be heard, i.e., the

  5    motion must be filed at least 28 days before the deadline in accordance with the
  6    requirements of Local Civil Rule 6−1. A copy of every motion related document
  7    filed must be delivered to the chambers drop box outside Courtroom 1
  8    ("the mandatory chambers copy"). The cut−off date applies to all non−discovery
  9    motions except motions directly related to the conduct of trial, e.g., motions in
  10   limine and motions to sever parties or bifurcate issues for trial.
  11         All motions in limine and other trial−related motions must be properly noticed
  12   for hearing no later than the date of the Final Pretrial Conference. Each side is
  13   limited to five motions in limine. Memoranda of Points and Authorities in support
  14   of or in opposition to motions in limine shall not exceed 10 pages. Replies will not
  15   be accepted. Motions shall not be compound, i.e., each motion shall address only
  16   one item of evidence or witness. If common grounds for exclusion or admission

  17   apply to multiple items of evidence or witnesses, each motion shall address only

  18   one category of evidence or witnesses. Motions in limine should not be disguised

  19   motions for summary adjudication of issues.

  20         All parties and counsel must comply with Local Rule 7−16, which provides:

  21         Any moving party who intends to withdraw the motion before the hearing
             date shall file and serve a withdrawal of the motion, not later than seven (7)
  22         days preceding the hearing. Any opposing party who no longer intends to
             oppose the motion, shall file and serve a withdrawal of the opposition, not
  23         later than seven (7) days preceding the hearing.
  24   Failure to comply with this notification requirement may result in the imposition of
  25   sanctions on the offending counsel or party.
  26   \\\
  27   \\\
  28   \\\

                                               −2−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 3 of 13 Page ID #:60
  1
                                          Discovery
  2
  3         Counsel shall initiate all discovery other than depositions at least 45 days
  4    before the cut−off date. The Court will not approve stipulations between counsel

  5    which permit responses to be served after the cut−off date except in unusual
  6    circumstances and for good cause shown.
  7         All depositions must be completed by the discovery cut−off deadline. Counsel
  8    shall lodge all original depositions that will be used in trial with the Courtroom
  9    Deputy Clerk on the first day of trial.
  10        Counsel are expected to resolve discovery problems without the assistance of
  11   the Court. Discovery disputes have been referred to the United States Magistrate
  12   Judge assigned to this case. The discovery cut−off is the last date to complete

  13   discovery, including expert discovery. It is also the last day for hearing any
  14   discovery motion. If not separately set forth above, the required expert disclosures
  15   shall be made 70 days before the discovery cut−off date.
  16
  17                               Settlement Procedures

  18
  19        Counsel must complete a settlement conference under the Court−Directed

  20   ADR Program (Local Rule 16−15.4) no later than the date set by the Court above.
  21   If the parties desire to participate in an ADR procedure other than that elected in
  22   the Rule 26(f) Scheduling Report and Order, they shall file a stipulation with the
  23   Court. This request will not necessarily be granted.
  24        Counsel shall include in the proposed Pretrial Conference Order a status

  25   report detailing what procedure has been followed, and the status of settlement

  26   efforts. No case will proceed to trial unless all parties, including the principals of
  27   all corporate parties, have appeared personally at a settlement conference and
  28   complied with Local Rule 16−15.5.

                                                 −3−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 4 of 13 Page ID #:61
  1
            If a settlement is reached, it shall be reported immediately to this Court as
  2    by Local Rule 16−15.7. In all cases set for jury trial, the parties must notify
  3    the Court, no later than the Wednesday preceding the Tuesday trial date,
  4    of any settlement, so that the necessary arrangements can be made to bring

  5    in a different case for trial or notify the members of the public who would
  6    otherwise be reporting for jury duty that their services are not needed that
  7    date.
  8         Failure to comply with this notification requirement may result in the
  9    imposition of sanctions on counsel for one or more parties, or their clients,
  10   or both.
  11
  12                             Final Pretrial Conference

  13
  14        The Court will conduct a Final Pretrial Conference pursuant to Federal Rule
  15   of Civil Procedure 16 and Local Rule 16−1 on the date and time listed above. Each

  16   party appearing in this action shall be represented at the Final Pretrial Conference

  17   and at all pretrial meetings by the lead trial counsel. Counsel should be prepared

  18   to discuss streamlining the trial, including presentation of testimony by deposition

  19   excerpts, time limits, stipulations as to undisputed facts, and qualification of experts

  20   by admitted resumes. In rare cases where the Pretrial Conference is waived by the

  21   Court, counsel must follow Local Rule 16−11. This Court does not exempt pro per

  22   parties from the requirements of Local Rule 16.

  23
  24   Matters to be Discussed at the Final Pretrial Conference

  25
  26   Counsel shall be prepared to discuss the following matters with the Court at the

  27   Pretrial Conference:

  28        •     the witnesses all parties intend to call during their respective cases,

                                               −4−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 5 of 13 Page ID #:62
  1
                  and the amount of time necessary for direct and cross examination of
  2               each witness;
  3          •     any anticipated problems in scheduling witnesses;
  4          •     any evidentiary issues, including anticipated objections under Rule 403,

  5               and objections to exhibits;
  6          •     jury selection procedures;
  7          •     all pretrial motions, including motions in limine, to bifurcate and to
  8               sever;
  9          •     any disputed jury instructions, and the form of the instructions which
  10              will be given to the jury at the outset of the case, i.e., before opening
  11              statements and presentation of evidence;
  12         •     whether any counsel intends to use any evidence or demonstrative

  13              aid in opening statement; and
  14         •     motions to exclude witnesses from the courtroom during trial testimony.
  15         If counsel for any party need to arrange for the installation of their own

  16   equipment, such as video monitors, notebooks, or overhead projectors, counsel

  17   shall notify the Courtroom Deputy Clerk no later than 4:00 p.m. two days before

  18   trial so that the necessary arrangements can be made.

  19
  20   Pretrial Filings

  21
  22         Counsel shall submit carefully prepared Memoranda of Contentions of

  23   Fact and Law (which may also serve as the trial briefs) and proposed Pretrial

  24   Conference Orders in accordance with the provisions of Local Rules 16−4 through

  25   16−7. The form of the proposed Pretrial Conference Order shall be in conformity

  26   with the form set forth in Appendix A to the Local Rules.

  27         The filing schedule for pretrial documents is as follows:

  28   \\\

                                                −5−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 6 of 13 Page ID #:63
  1
       A.   At least 28 days before final pretrial conference
  2         •     Motions in limine
  3    B.   At least 21 days before final pretrial conference
  4         •     Memorandum of contentions of fact and law

  5         •     Witness lists
  6         •     Joint exhibit list
  7         •     Oppositions to motions in limine
  8    C.   At least 14 days before final pretrial conference
  9         •     Proposed final pretrial conference order
  10        •     Proposed jury instructions, and any objections
  11        •     Proposed verdict forms
  12        •     Statement of the case

  13        •     Proposed voir dire questions, if desired
  14   D.   At least 7 days before trial:
  15        •     Trial briefs, if desired

  16        In drafting the proposed Pretrial Conference Order, counsel shall make a good

  17   faith effort to agree on and set forth as many uncontested facts as possible. The

  18   Court may read the uncontested facts to the jury at the start of the trial.

  19        In drafting the factual issues in dispute for the proposed Pretrial Conference

  20   Order, the issues of fact should track the elements of a claim or defense upon

  21   which the jury would be required to make findings. Counsel should attempt to

  22   state issues in ultimate fact form, not in the form of evidentiary fact issues

  23   (i.e., "was the defendant negligent?"; "was such negligence the proximate cause

  24   of injury to the plaintiff?"; "was the plaintiff negligent?"; not, "was the plaintiff

  25   standing on the corner of 5th and Spring at 10:00 a.m. on May 3?"). Counsel

  26   may list sub−issues under the headings of ultimate fact issues, but shall not use

  27   this as a device to list disputes over evidentiary matters.

  28        Issues of law should state legal issues upon which the Court will be required

                                               −6−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 7 of 13 Page ID #:64
  1
       to rule after the Pretrial Conference, including during the trial, and should not list
  2    ultimate fact issues to be submitted to the trier of fact.
  3         Each party shall list and identify its respective expert witnesses, if any. Failure
  4    of a party to list and identify an expert witness in the proposed Pretrial Conference

  5    Order shall preclude a party from calling that expert witness at trial.
  6
  7    Exhibit and Witness Lists
  8
  9         Counsel are to prepare their exhibits by placing them in 3−ring binders that
  10   are tabbed down the right side with exhibit numbers. The spine portion of the
  11   binder shall indicate the volume number and contain an index of each exhibit
  12   including in the volume. The binders are to be prepared with an original for the

  13   Courtroom Deputy Clerk, which shall be tagged with the appropriate exhibit tags
  14   in the upper right hand corner of the first page of each exhibit, and one copy for
  15   Court ("bench book"). Each binder shall contain an index of the included exhibits.

  16   The exhibits are to be numbered in accordance with Local Rule 26−3.

  17        The Court requires the following to be submitted to the Courtroom Deputy

  18   Clerk on the first day of trial:

  19   A.    The original exhibits with the Court's exhibit tags. The parties shall use

  20         yellow tags for plaintiff and blue tags for defendant, which shall be stapled

  21         to the front of the exhibit on the upper right corner with the case number,

  22         case name, and exhibit number placed on each tag. Counsel can obtain

  23         exhibit tags at the Clerk's Office, Room 134, 1st Floor, 3470 Twelfth

  24         Street, Riverside.

  25   B.    One bench book with a copy of each exhibit for use by the Court, tabbed

  26         with numbers as described above. (Court's exhibit tags not necessary.)

  27   C.    Three copies of exhibit index.

  28         The exhibit index shall be in the following form:

                                                −7−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 8 of 13 Page ID #:65
  1
        Case No.                   Case Name:
  2
  3     Exhibit No.         Description                     Date Identified   Date Admitted

                            1/30/2005 Letter from Doe to
  4     3                   Roe
  5
  6    D.     Three copies of witness lists in the order in which the witnesses may be called

  7           to testify.

  8           The witness lists shall be in the following form:

  9     Case No.                          Case Name:
  10    Witness Name                                   Date Called to Testify
  11    1.   John Doe
  12    2.   Jane Doe

  13
  14         All counsel are to meet no later than 10 calendar days before trial and to

  15   stipulate to the extent possible to foundation, waiver of the best evidence rule,

  16   and which exhibits may be received into evidence at the start of trial. The exhibits

  17   to be received will be noted on the extra copies of the exhibit lists.

  18
  19   Court Reporter

  20
  21         At least 7 days before the commencement of trial, counsel for the parties
  22   shall provide the court reporter with a list of unusual words, phrases, and spellings
  23   that may come up during trial. This information should be emailed to the reporter

  24   at Adele_Frazier@cacd.uscourts.gov.

  25
  26   Jury Instructions

  27
  28         Fourteen calendar days prior to the Rule 16−2 Meeting of Counsel, counsel

                                                     −8−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 9 of 13 Page ID #:66
  1
       shall exchange proposed jury instructions and special verdict forms (if applicable),
  2    Seven calendar days prior to the Rule 16−2 meeting, counsel shall exchange any
  3    objections to the instructions and special verdict forms. Prior to or at the time of
  4    the Rule 16−2 meeting, counsel shall meet and confer with the goal of reaching

  5    agreement as to one set of joint, undisputed jury instructions and one special
  6    verdict form.
  7         The parties shall file proposed jury instructions fourteen calendar days
  8    before the Final Pretrial Conference. As always, the parties must submit
  9    mandatory chamber copies to the Court. In addition, the parties must submit
  10   electronic versions (either Word or WordPerfect format) to the Court at the
  11   following e−mail address: JGB_Chambers@cacd.uscourts.gov.
  12        As noted above, the parties must act jointly to submit proposed jury

  13   instructions. The parties must submit one set of agreed upon jury instructions.
  14   At the same time, the parties must submit another set of jury instructions
  15   containing the instructions upon which the parties disagree and the objections

  16   to those instructions. Where the parties disagree on an instruction, the party

  17   opposing the instruction must attach a short (i.e., one to two paragraphs)

  18   statement supporting the objection and the party submitting the instruction must

  19   attach a short statement supporting the instruction. Each statement should be on

  20   a separate page and should follow directly after the disputed instruction.

  21        Accordingly, the parties ultimately will submit one document or, if the parties

  22   disagree over any proposed jury instructions, two documents. If the parties submit

  23   two documents, those documents should consist of: (1) a set of agreed upon

  24   jury instructions and (2) a set of disputed jury instructions along with reasons

  25   supporting and opposing each disputed instruction.

  26        Where the Manual of Model Civil Jury Instructions for the Ninth Circuit

  27   (2007 edition) provides a version of a requested instruction, the parties should

  28   submit the Model instruction. Where California law applies, the Court prefers

                                               −9−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 10 of 13 Page ID #:67
   1
        counsel to use Judicial Council of California, Civil Instructions − ("CACI").
   2    If neither of the above sources has an instruction on the subject, counsel are
   3    directed to consult the current edition of O'Malley, et al., Federal Jury Practice
   4    and Instructions. Each requested instruction shall (a) cite the authority or source

   5    of the instruction, (b) be set forth in full, (c) be on a separate page, (d) be
   6    numbered, (e) cover only one subject or principle of law, and (f) not repeat
   7    principles of law contained in any other requested instruction.
   8         The Court will send a copy of the jury instructions into the jury room for
   9    use by the jury during deliberations. Accordingly, in addition to the file copies
   10   described above, the parties shall file with the Courtroom Deputy Clerk and
   11   shall email to chambers on the first day of the trial a "clean set" of joint and/or
   12   proposed jury instructions that contain only the text of each instruction set forth

   13   in full on each page, with the caption "Court's Instruction Number ____"
   14   (eliminating titles, supporting authority, indication of party proposing, etc.).
   15   This will be referred to as the "Jury Copy" of the jury instructions.

   16        An index page shall accompany all jury instructions submitted. The index

   17   page shall indicate the following:

   18        •     The number of the instruction;

   19        •     A brief title of the instruction;

   20        •     The source of the instruction and any relevant case citations; and

   21        •     The page number of the instruction.

   22        EXAMPLE:

   23
        Number      Title                Source               Page
   24   1           Burden of Proof      9th Cir. 12.02       7
   25
   26   Joint Statement of the Case

   27        Counsel shall prepare a joint statement of the case which will be read by the

   28   Court to the prospective panel of jurors prior to the commencement of voir dire.

                                                −10−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 11 of 13 Page ID #:68
   1
        The statement should not be longer than two or three paragraphs. The statement
   2    shall be filed with the Court fourteen calendar days before the Final Pretrial
   3    Conference.
   4
   5                                        Trial
   6
   7         The Court sets firm trial dates. Counsel shall arrive at the Courtroom not
   8    later than 8:30 a.m. each day of trial. The Court reserves the time from 8:30 to
   9    9:00 a.m. to handle legal and administrative matters outside the presence of the
   10   jury. The trial will commence promptly at 9:00 a.m. Counsel shall anticipate
   11   matters that may need discussion or hearing outside the presence of the jury and
   12   to raise them during this period.

   13        The Court is in session with the jury on Tuesdays through Fridays, 9:00 a.m.
   14   to 4:30 p.m., with a morning and an afternoon break and a lunch recess from
   15   approximately 12:00 to 1:15 p.m. In most cases, jury selection is completed on

   16   the first morning of trial, and counsel should be prepared to give opening statements

   17   and begin presentation of evidence immediately thereafter.

   18        All counsel are asked to observe the following practices during trial:

   19        •     All counsel, defendants, and parties shall rise when the jury enters and

   20             leaves the courtroom.

   21        •     Counsel shall stand when addressing the Court, including when objecting

   22             to opposing counsel's questions.

   23        •     When objecting, counsel should state only "objection," and the legal

   24             ground for the objection (e.g., hearsay, irrelevant, etc.). Counsel should

   25             refrain from arguing the legal basis for the objection unless permission

   26             is granted to do so.

   27        •     Counsel must seek leave to approach the Courtroom Deputy Clerk or

   28             the witness, and should question witnesses while standing at the lectern.

                                              −11−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 12 of 13 Page ID #:69
   1
            •    Counsel should not address or refer to witnesses or parties by first
   2             names alone, with the exception of witnesses under 14 years old.
   3        •    Counsel shall not discuss the law or argue the case in opening
   4             statements.

   5        •    Counsel shall address all remarks to the Court and should not directly
   6             address the Courtroom Deputy Clerk, the Court Reporter, opposing
   7             counsel, or the jury (except in opening statement and closing argument).
   8             Counsel must ask the Court for permission to talk off the record in
   9             order to speak with opposing counsel.
   10       •    Counsel shall not make an offer of stipulation unless he or she has
   11            conferred with opposing counsel and believes that the stipulation
   12            will be accepted. Any stipulation of fact will require the defendant's

   13            personal concurrence and shall be submitted to the Court in writing
   14            for approval.
   15       •    While Court is in session, counsel may not leave the counsel table to

   16            confer with witnesses, colleagues, or assistants in the back of the

   17            courtroom unless the Court grants permission to do so in advance.

   18       •    Where a party has more than one lawyer, only one may conduct the

   19            direct or cross−examination of a particular witness, or make objections

   20            as to that witness.

   21       •    If a witness was on the stand before a recess or adjournment, counsel

   22            shall have the witness back on the stand and ready to proceed when

   23            Court resumes.

   24       •    If there is more than a brief delay between witnesses, the Court may

   25            deem that the party has rested.

   26       •    The Court attempts to cooperate with witnesses and will, except in

   27            extraordinary circumstances, accommodate them by permitting them

   28            to be examined out of sequence. Counsel should discuss any

                                            −12−
Case 5:19-cv-02324-JGB-SP Document 16 Filed 04/15/20 Page 13 of 13 Page ID #:70
   1
                   scheduling issues with opposing counsel. If there is an objection,
   2               counsel shall confer with the Court in advance.
   3
   4                                      Court Trial

   5
   6         Twenty−one calendar days before the trial date, each party shall prepare
   7    and serve on opposing counsel copies of the proposed Findings of Fact and
   8    Conclusions of Law. Each party shall review the other party's proposed
   9    Findings and Conclusions and make such changes in the party's own proposed
   10   Findings and Conclusions as necessary following such review. Fourteen
   11   calendar days before the trial date, each party shall lodge two copies of its
   12   proposed Findings of Fact and Conclusions of Law with the Court, also serving

   13   other parties if changes have been made. The parties shall be prepared to submit
   14   to the Court, and to exchange among themselves, supplemental Findings of Fact
   15   and Conclusions of Law during the course of the trial.

   16
   17                                       Website
   18
   19        Counsel are encouraged to review the Central District's website for additional

   20   information: http://www.cacd.uscourts.gov
   21
   22        The Courtroom Deputy Clerk is ordered to serve a copy of this Order

   23   personally, electronically, or by mail on counsel for all parties to this action.

   24
           IT IS SO ORDERED.
   25
   26 Dated: April 15, 2020
   27
                                                   Jesus G. Bernal
   28                                              United States District Judge

  Revised − January 2016                        −13−
